--------------------------------------------------------------------------------

EXHIBIT 10.2
 
REVOLVING LINE OF CREDIT
PROMISSORY NOTE


$3,000,000.00
January 28, 2014



FOR VALUE RECEIVED, the undersigned, SHARPS COMPLIANCE, INC. OF TEXAS, a Texas
corporation (the "Maker", whether one or more, and if more than one, jointly and
severally) promises to pay to the order of [REDACTED], a [REDACTED] state
chartered bank (the "Payee", together with any and all subsequent owners and
holders of this Note), at its offices at [REDACTED], or such other place as
Payee, in Payee's sole discretion, shall designate in writing to Maker, which at
the time of payment is legal tender of the United States of America for payment
of public and private debts, without offset, the principal sum of $3,000,000.00,
or so much thereof as may be advanced and outstanding hereunder, together with
interest thereon from and after the date hereof until maturity at a rate per
annum which shall from day to day be equal to the lesser of (a) a fluctuating
rate per annum (the "Contract Rate") which is equal to the Index Rate (as
hereinafter defined) in effect from day to day, each such change in the Contract
Rate to become effective, without notice to Maker, on the effective date of each
change in the Index Rate, or (b) the Maximum Rate (as hereinafter defined);
provided, however, if at any time the Contract Rate shall exceed the Maximum
Rate, thereby causing the Contract Rate to be limited to the Maximum Rate, then
notwithstanding any subsequent change in either the Contract Rate or the Maximum
Rate that would otherwise reduce the Contract Rate to less than the Maximum
Rate, the Contract Rate shall remain equal to the Maximum Rate until the total
amount of interest accrued equals the amount of interest which would have
accrued if the Contract Rate had at all times been in effect.  As used herein,
the term "Index Rate" shall mean at any time the prime rate of interest per
annum then most recently published in The Wall Street Journal's "Money Rates"
table.  If more than one prime rate is quoted in the table, then the highest
prime rate will be the Index Rate.  Interest on this Note shall be computed on
the basis of a year of 360 days, and for the actual number of days elapsed,
unless such calculation would result in a usurious rate, in which case interest
shall be calculated on the per annum basis of 365 or 366 days, as the case may
be.


It is expressly understood, notwithstanding any provision herein to the
contrary, that this Note is a revolving line of credit Note established pursuant
to the terms of a Letter Loan Agreement (the "Loan Agreement") of even date
herewith, by and between Maker and Payee.  Subsequent and periodic advances in
various increments will be made to Maker pursuant to the Loan Agreement up to,
but in no event to exceed, the maximum of the face value hereof.  The unpaid
principal balance of this Note at any time shall be the total amounts loaned or
advanced hereunder by Payee, less the amount of payments or prepayments of
principal made hereon by or for the account of Maker.  It is contemplated that
by reason of prepayments hereon, there may be times when no indebtedness is
owing hereunder; provided, notwithstanding such occurrence, this Note shall
remain valid and shall be in full force and effect as to the advances made
pursuant to and under the terms of this Note subsequent to such occurrence. 
Each advance and each payment on account of principal or interest shall be
reflected by a notation made by Payee in its records kept in the ordinary course
of its business with regard to this Note.  The aggregate unpaid amount of
advances reflect­ed by the notations in such records shall be deemed rebuttable
presumptive evidence of the principal amount owing under this Note, which amount
Maker unconditionally promises to pay to the order of Payee under the terms
hereof.  In the event that the unpaid principal amount hereof at any time, for
any reason, exceeds the maximum amount specified in the Loan Agreement, Maker
covenants and agrees to pay the excess principal amount immedi­ately upon demand
and such excess principal amount shall in all respects be deemed to be included
among the advances made pursuant to the terms of this Note and shall bear
interest at the rate specified above.  Interest on this Note shall accrue only
on the principal advanced from the time it is so advanced, at the Contract Rate.

--------------------------------------------------------------------------------

Interest only, accruing and to accrue on this Note, shall be due and payable
monthly as it accrues, beginning 1 month from the date hereof, and continuing
regularly on the same day of each succeeding calendar month thereafter until 2
years from the date hereof, when the entire amount, principal and interest then
remaining unpaid, shall be due and payable.


If a payment is 10 or more days late, Maker will pay a delinquency charge in an
amount equal to the greater of (i) 5.0% of the amount of the delinquent payment
up to the maximum amount of $1,500.00, or (ii) $25.00.  This amount is
stipulated by Maker to be reasonable in order to compensate Payee for its
additional costs incurred as a result of having to attend to such delinquency. 
This late charge should be paid only once, but promptly, as to each respective
late payment.  It is further agreed that the imposition of any such late payment
fee shall in no way prejudice or limit Payee's right or remedies against Maker
under this Note or the Security Instruments (as defined below).  All payments
due under this Note shall be made by Maker without offset or other reduction. 
Upon an Event of Default (as defined below) and the expiration of any notice
and/or cure period provided in the Loan Agreement, regardless of whether or not
there has been an acceleration of the indebtedness evidenced by this Note, and
at all times after the maturity of the indebtedness evidenced by this Note
(whether by acceleration or otherwise), Payee, at its option, may also, if
permitted under Applicable Law (as defined below), do one or both of the
following: (a) increase the Contract Rate to the Maximum Rate, and (b) add any
unpaid accrued interest to principal and such sum will bear interest therefrom
until paid at the rate provided in this Note (including any increased Contract
Rate).


If any payment of principal or interest on this Note shall become due on a day
which is not a Business Day (as defined below), such payment shall be made on
the next succeeding Business Day and such extension of time shall be included in
the computing of interest in connection with such payment.  In the event an
installment, or the maturity date as set forth herein, is due on the 29th, 30th,
or 31st day of the month, for each month which does not have a 29th, 30th, or
31st day, such installment, or the final payment, as applicable, shall be due on
the last day of such month.  Payments received after Payee's cut-off times
established from time to time or on weekends or bank holidays will be credited
as of the next Business Day.  Any check, draft, money order or other instrument
given in payment of all or any portion of this Note may be accepted by Payee and
handled in collection in the customary manner, but the same shall not constitute
payment or diminish any rights of Payee except to the extent that actual cash
proceeds of such instrument are unconditionally received by Payee.


In the event any check, draft, money order, or other instrument or other form of
remittance  used to make a payment to Payee is returned or dishonored for any
reason, Maker shall pay to Payee, in addition to any other amounts to which
Payee may be entitled hereunder, a reasonable processing fee of $30.00 (or the
maximum amount provided from time to time in Section 3.506(b) of the Texas
Business and Commerce Code, as it may be amended).  This processing fee should
be paid once with respect to each return or dishonor.  It is further agreed that
the imposition of any such processing fee shall in no way prejudice or limit
Payee's rights or remedies against Maker under this Note or any of the Security
Instruments or any other instrument.


Unless otherwise agreed in writing, or otherwise required by Applicable Law,
interest on this Note will be cal­culated on the unpaid principal balance to the
date each install­ment is paid and payments received will be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs, or obligations (other than the outstanding principal balance hereof and
interest hereon) for which either Maker shall be obligated or Payee shall be
entitled pursuant to the provisions of this Note or the other Security
Instruments, (ii) the payment of accrued but unpaid interest hereon, and (iii)
the payment of principal; provided, however, upon delinquency or other Event of
Default, Payee reserves the right to apply installment payments among principal,
interest, delinquency charges, collection costs, and other charges, at its
discretion.

--------------------------------------------------------------------------------

Maker shall have the privilege to prepay at any time, and from time to time, all
or any part of the princi­pal amount of this Note, without notice, penalty or
fee.  Except as expressly provided herein to the contrary, all prepayments on
this Note shall be applied in the following order of priority: (i) the payment
or reimbursement of any expenses, costs, or obligations (other than the
outstanding principal balance hereof and interest hereon) for which either Maker
shall be obligated or Payee shall be entitled pursuant to the provisions of this
Note or the other Security Instruments, (ii) the payment of accrued but unpaid
interest hereon, and (iii) the payment of all or any portion of the principal
balance hereof then outstanding hereunder, in the inverse order of maturity.


In the event the Index Rate becomes unavailable or ceases to exist for any
reason, Payee, in its sole discretion, shall designate a substi­tute Index Rate
which is based upon comparable information to the prior index.  Payee shall
notify Maker of the change of the index, but the failure of Payee to notify
Maker shall in no way affect the calculation of the interest to accrue
hereun­der or the effec­tive date of such change.


Maker agrees that upon the occurrence of any one or more of the following events
of default ("Event of Default"):


(1)            failure of Maker to pay any installment of principal of or
interest on this Note or on any other indebtedness of Maker to Payee when due;
or


(2)            the occurrence of any event of default specified in any of the
other documents evidencing, securing, governing, guaranteeing and/or pertaining
to this Note including, but not limited to, the Loan Agreement and the Security
Instruments;


the holder of this Note may, at its option, after the expiration of the notice
and right to cure period provided in the Loan Agreement, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (ii) foreclose all liens securing payment hereof, (iii)
pursue any and all other rights, remedies, and recourses available to the holder
hereof, including but not limited to any such rights, remedies, or recourses
under the Loan Agreement, any of the Security Instruments, or other loan
documents, at law or in equity, or (iv) pursue any combination of the foregoing;
PROVIDED, HOWEVER, IMMEDIATELY UPON THE OCCURRENCE OF ANY OF SUCH EVENT OF
DEFAULT, PAYEE, AT ITS OPTION, MAY CEASE ALL ADVANCES ON THIS NOTE.


All makers, endorsers, sureties and guarantors hereof, as well as all other
parties to become liable on this Note, hereby sever­ally: (i) except as
specifically provided in the Loan Agreement,  waive notice of default, demand,
notice of intent of demand, presentment for payment, notice of non‑payment,
protest, notice of pro­test, grace, notice of intent to accelerate maturity,
notice of accel­eration of maturity, filing of suit, diligence in collection or
enforcing any of the security for this Note; (ii) except as specifically
provided otherwise in the Security Instruments, agree that they are and shall be
jointly, severally, directly, and primarily liable for the repayment of all sums
due and owing under this Note; (iii) consent to any and all renewals,
ex­tensions, and modification in the time of payment and to any other indulgence
with respect to this Note; (iv) agree that Payee shall not be required first to
institute suit or exhaust its remedies against Maker or others liable or to
become liable on this Note, or to enforce its rights against them or any
security for this Note; (v) agree to any substitution, subor­dination, exchange,
or release of any security for this Note, or the release of any party primarily
or secondarily liable on this Note; and (vi) acknowledge that Payee has no duty
of good faith to Maker and that no fiduciary, trust, or other special
relationship exists between Maker and Payee.  Maker acknowledges and agrees that
it may be required to pay this Note in full without assistance from any other
party, or any collateral or security for this Note.  Payee shall not be required
to mitigate damages, file suit, or take any action to foreclose, proceed
against, or exhaust any collateral or security in order to enforce the payment
of this Note.
- 3 -

--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, and if any action is taken by Payee
to enforce the terms and provisions of this Note, including, but not limited to,
this Note is placed in the hands of an attorney for collection, or suit is
brought on same, or this Note is collected through any Probate, Bankruptcy
Court, or any judicial proceeding whatsoever, then Maker agrees and promises to
pay Payee's reasonable expenses and costs, including, but not limited to,
attorney's fees.


This Note, and its validity, enforcement, and interpretation, shall be governed
by and construed in accordance with Applicable Law, without regard to any
conflict of law rules and principles.  It is expressly provided and stipulated
that notwith­standing any provision of this Note or any other instrument
evidencing or securing the loan evidenced hereby, in no event shall the
aggregate of all interest paid by Maker to Payee under this Note ever exceed the
Maximum Rate on the principal balance of this Note from time to time advanced
and remaining unpaid.  In this connection, it is expressly stip­ulated and
agreed that it is the intent of Payee and Maker in the execution and delivery of
this Note to contract in strict compliance with Applicable Law as defined
below.  In further­ance thereof, none of the terms of this Note or any other
instrument evidencing or securing the loan evidenced hereby, shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money, at a rate in excess of the Maximum Rate permitted to be charged of Maker
under Applicable Law.  Maker or any guarantors, endorsers, or other parties now
or hereafter becoming liable for payment of this Note shall never be liable for
interest in excess of the Maximum Rate, and the provision of this paragraph and
the immediately succeeding paragraph shall govern over all other provisions of
this Note and any instru­ments evidencing or securing the loan evidenced hereby,
should such provisions be in apparent conflict here­with.


Specifically and without limiting the generality of the foregoing paragraph, it
is expressly provided that:


(i)              In the event of prepayment of the principal of this Note (if
permitted hereunder) or the payment of the principal of this Note prior to the
stated maturity date hereof resulting from acceleration of maturity of this
Note, if the aggregate amounts of interest accru­ing hereon prior to such
payment plus the amount of any interest accruing after maturity and plus any
other amounts paid or accrued in connection with the loan evi­denced hereby
which by Applicable Law are deemed interest on the loan evi­denced by this Note
and which aggregate amount paid or accrued (if calculated in accordance with the
provisions of this Note other than this paragraph) would exceed the Maximum
Rate, then in such event the amount of such excess shall be credited, as of the
date paid, toward the payment of principal of this Note so as to reduce the
amount of the final payment of principal due on this Note;


(ii)            If under any circumstance the aggregate amounts paid on the loan
evidenced by this Note prior to and incident to the final payment hereof include
amounts which by Applicable Law are deemed interest and which would exceed the
Maximum Rate, Maker stipulates that such payment and collection will have been
and will be deemed to have been the result of a mathematical error on the part
of both Maker and Payee, and any excess shall be credited on the Note by Payee. 
If this Note shall have been paid in full, Payee shall promptly refund the
amount of such excess (to the extent only of the excess of such interest
pay­ments above the Maximum Rate) upon the discovery of such error or notice
thereof; and
- 4 -

--------------------------------------------------------------------------------

(iii)           All amounts paid or agreed to be paid in connection with the
indebtedness evidenced by this Note which would under Applicable Law be deemed
interest shall, to the extent provided by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of this Note.


As security for this Note and all indebtedness which may at any time be owing by
any Maker under this Note to Payee, upon the occurrence of an Event of Default
and the expiration of any right to cure period in the Loan Agreement, each Maker
grants Payee a right of setoff on any property of any Maker in Payee's
possession, including, without limitation, that which Payee may hold for
collection or safekeep­ing, and on any money or accounts on deposit with Payee,
and Payee may retain and apply the property, money, secu­rities, or ac­counts to
the payment of this Note or such other indebtedness with or without notice to
any Maker.  This right of Payee is in addition to any other right of setoff
which Payee may have under Applicable Law.


As used herein, the term "Applicable Law" means the laws of the State of Texas
and laws of the United States of America in effect from time to time and
applicable to this Note.


As used herein, the term "Business Day" shall mean any day other than a
Saturday, Sunday or federal banking holiday upon which Payee is closed.


As used herein, the term "Maximum Rate" means the maximum lawful non-usurious
rate of interest (if any) which, under Applicable Law, Payee is permitted to
charge Maker on this Note from time to time.  It is intended that Chapter 303 of
the Texas Finance Code shall be included in the laws of the State of Texas in
determining Applicable Law, and including, to the extent permitted by Applicable
Law, any future amendments or any new laws coming into effect in the future to
the extent a higher rate of interest is permitted by any such amendment or new
law.  If Applicable Law does not provide for a maximum non-usurious rate of
interest, the Maximum Rate shall be 24% per annum.


Except as otherwise provided herein or required by Applicable Law, any notice or
communication required or permitted hereunder to be given to either Maker or
Payee pursuant to the terms hereof shall be given in writing, sent by (i)
personal delivery, or (ii) expedited delivery service with proof of delivery, or
(iii) United States mail, postage prepaid, registered or certified mail, return
receipt requested, or (iv) facsimile (provided that such facsimile is confirmed
by expedited delivery service or by United States mail in the manner previously
described), addressed to Maker or Payee at the address as contained herein or to
such other address as either party shall have designated by written notice, sent
in accordance with this paragraph at least 30 days prior to the date of the
giving of such notice.  Except as provided otherwise, any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery, or in the case of mail, as of the date 3 Business Days
after deposit in an official depository of the United States mail, or in the
case of either delivery service or facsimile, upon receipt.  To the extent
actual receipt is required, rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was received
shall be deemed to be receipt of the notice, demand, request or other
communication sent.
- 5 -

--------------------------------------------------------------------------------

This Note is secured by all security agreements, guaranty agreements, loan
agreements, collateral assignments, mortgages, deeds of trust and any other lien
instruments executed by Maker, or any other party as pledgor, surety, or
guarantor for Maker, in favor of Payee, includ­ing those executed simultaneously
herewith, those previously executed and those hereafter executed (the "Security
Instruments"), including, but not limited to, that certain Security Agreement of
even date herewith, executed by Maker to Payee, covering accounts and inventory.


Where appropriate, any pertinent noun, verb or pronoun shall be construed and
interpreted to include both the proper number and gender.  This Note shall not
be renewed, extended, or modified except by a written instrument evidencing the
same.


Address:
 
SHARPS COMPLIANCE, INC. OF TEXAS
9220 Kirby Drive, Suite 500
 
 
Houston, Texas 77054
 
 
 
 
 
 
By:
 
 
 
Diana Precht Diaz, VP/CFO

 
 
- 6 -

--------------------------------------------------------------------------------